Sherwood, C. J.
Action on promissory notes, the questions in the case all concerning the pleas of payment and of the statute of limitations. It is impossible lor us to notice the alleged errors, as the motion for a new trial has not been incorporated in the bill of exceptions. Mere ref*497erence to the page of the transcript will not answer. Motions must be incorporated in the bill in order to be regarded by ns—(Pacific R. R. Co. v. Opel, decided at last term). As there is no error in the record proper, the judgment is affirmed.
All concur.
Affirmed.